FILED
                           NOT FOR PUBLICATION                                MAY 15 2014

                                                                           MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-50105

              Plaintiff - Appellee,              D.C. No. 2:11-cr-00921-DSF-2

  v.
                                                 MEMORANDUM*
ANTOINE MICHAEL MERCADEL,
AKA Catt, AKA Tony,

              Defendant - Appellant.


                   Appeal from the United States District Court
                      for the Central District of California
                    Dale S. Fischer, District Judge, Presiding

                             Submitted May 13, 2014**
                               Pasadena, California

Before: PREGERSON, REINHARDT, and NGUYEN, Circuit Judges.

       Antoine Michael Mercadel appeals his conviction for conspiracy to bribe a

public official in violation of 18 U.S.C. § 371. Mercadel contends that the district

court erred when it denied his motion to dismiss the indictment based on

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
outrageous government conduct. We have jurisdiction under 28 U.S.C. § 1291,

and we affirm.

      The criminal conspiracy was well underway when the government began its

investigation. Indeed, the government’s involvement started after Defendant

joined the conspiracy; after Defendant identified a correctional officer to

participate in the scheme; after the conspirators determined the necessary

specifications for the laptop; after Defendant established an outside contact to

obtain the laptop; and after money was transferred to Defendant’s contact to

purchase the laptop. “Because the government did not initiate the criminal activity,

but rather sought to crack an ongoing operation, its conduct was not outrageous

and did not violate due process.” United States v. Gurolla, 333 F.3d 944, 950 (9th

Cir. 2003); see also United States v. So, 755 F.2d 1350, 1353 (9th Cir. 1985) (“Our

sense of justice is not shocked . . . when the government merely infiltrates a

criminal organization, approaches persons already engaged in or anticipating a

criminal activity, or provides valuable and necessary items to the conspiracy.”

(internal citations omitted)).

      Additionally, the district court did not clearly err in finding no evidence that

the Bureau of Prisons purposefully delayed or cancelled Defendant’s prison

transfer. See Gurolla, 333 F.3d at 950 (“[W]e accept the district court’s factual


                                          2
findings unless they are clearly erroneous.”).

      AFFIRMED.




                                          3